Exhibit 10.1.9



COSTCO WHOLESALE CORPORATION
SIXTH RESTATED 2002 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


NON-EXECUTIVE DIRECTOR
1.
Grant of Stock Units



You are hereby granted Non-executive Director Stock Units covering the number of
shares of Costco Wholesale Corp. common stock (the “Shares”) specified in the
Grant Detail made available electronically in connection with the grant (the
“Detail”). This grant is subject to the terms and conditions of this Agreement
and of the Costco Wholesale Corporation Sixth Restated 2002 Stock Incentive Plan
(the "Plan"), a copy of which can be obtained through the Financial Planning
Department.
2.
Vesting Schedule and Delivery of Shares



(a) The Stock Units are not Shares; they will be converted into Shares when the
Stock Units vest. Generally, your Stock Units will vest into Shares on the
schedule set forth in the Notice, and you will receive the Shares within ten
business days of the vest date. Fractional shares will be rounded down to the
nearest whole number.
(b) Directors who terminate from service will receive daily vesting of Stock
Units. For each day that has passed since the anniversary of your grant date you
will vest in 1/365th of the Stock Units that were scheduled to vest that grant
year. For example, if you receive a grant on October 22 of 3,000 Stock Units
with a three-year vesting schedule and you terminate on the next April 23 (182
days later), you will vest as to 500 Stock Units (one-third times 3,000 times
50%). You will receive shares within 90 days of termination.
(c) Directors who terminate from service after five or more years of service on
the Board of Directors shall qualify for accelerated vesting on termination.
Should you terminate after five years of service on the Board of Directors, 50%
of the Stock Units that would otherwise be unvested at your termination date
shall vest on termination. Should you terminate after ten years of service on
the Board of Directors, 100% of the Stock Units that would otherwise be unvested
at your termination date shall vest on termination. You will receive shares
within 90 days of termination.
(d) Accelerated vesting also will occur at death. In the event of your death,
you will vest in 100% of the otherwise unvested Stock Units. Shares will be
distributed within 90 days of death.


3.
No Shareholder Rights



Stock Units represent hypothetical shares of Stock. Until the Stock Units vest,
you shall not be entitled to any of the rights or benefits generally accorded to
shareholders. Unless otherwise determined by the Administrator, delivery of
Shares shall be effected by book-entry credit to a custody account (the "Custody
Account") maintained by you with a Custodian designated by the Company. No
delivery of Shares shall be made unless a Custody Account has been established
for you. You shall be the beneficial owner of any Shares properly credited to
the Custody Account. You shall have no right to any dividend or distribution or
vote or other shareholder rights with respect to such Shares if the record date
for such event is prior to the date the Custody Account is properly credited
with such Shares.


4.
Taxes



(a) For tax reporting and withholding purposes, the value of any Shares issued
shall be determined based on the closing stock price on the date of vesting
regardless of when the Shares are actually credited to a Custody Account. The
Director shall be liable for any and all taxes, including withholding taxes,
interest or penalties arising out of

1

--------------------------------------------------------------------------------



this grant, the vesting of Stock Units hereunder, or the transfer of Shares or
other property in settlement of the Stock Units. In the event that the Company
is required to withhold taxes as a result of the grant or vesting of Stock
Units, the transfer of Shares or other property in settlement of the Stock
Units, or any subsequent sale of Shares issued in settlement of such Stock
Units, the Director shall surrender a sufficient number of whole Shares as
necessary to cover all required withholding taxes and required social security
contributions at the time the restrictions on the Stock Units lapse, unless
alternative procedures for payment are established prior to the applicable
vesting date by the Company. The Company has no obligation to provide for
alternative procedures. To the extent that any surrender of Shares or payment of
cash or alternative procedure for such payment is insufficient, the Director
authorizes the Company and its Affiliates, which are qualified to deduct tax at
source, to deduct all applicable required withholding taxes and social security
contributions from the Director’s compensation unless the Director has made
other arrangements to pay cash for such excess withholding obligation. The
Director agrees to pay any amounts that cannot be satisfied from other cash
compensation, to the extent permitted by law.
 
(b) Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, payment on account, other tax-related
withholding or information reporting ("Tax-Related Items"), the Director
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains the Director’s responsibility and that
the Company: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Stock Units, including the vesting of Stock Units, subsequent payment of
Shares and/or cash related to such Stock Units or the subsequent sale of any
Shares acquired pursuant to such Stock Units; and (ii) does not commit to
structure the terms or any aspect of this grant of Stock Units to reduce or
eliminate the Director’s liability for Tax-Related Items. The Director shall pay
the Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Director’s participation in the Plan or the
Director’s receipt of Stock Units that cannot be satisfied by the means
previously described. The Company may refuse to deliver Shares if the Director
fails to comply with the Director’s obligations in connection with the
Tax-Related Items.


5.
Data Privacy Consent



The Director consents to the collection, use and transfer, in electronic or
other form, of the Director’s personal data by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of administering the
Director’s participation in the Plan. The Director understands that the Company
and its Affiliates hold certain personal information about the Director,
including name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, exercised, vested, unvested or outstanding in the
Director’s favor for the purpose of administering the Plan ("Data"). The
Director understands that the Data may be transferred to third parties assisting
in the administration of the Plan, that these recipients may be located in the
Director’s country or elsewhere and that the recipient country may have
different data privacy laws and protections than the Director’s country. The
Director understands that he may request a list with the names and addresses of
any potential recipients of the Data, request information as to the nature of
the Data provided to other parties, and withdraw the consent contained in this
section, all by contacting the Financial Planning Department, and understands
that refusing or withdrawing consent may affect his ability to participate in
the Plan.


6.
Plan Information



The Director acknowledges that the Director has received copies of the Plan and
the Plan prospectus from the Company and agrees to receive shareholder
information, including copies of any annual report, proxy statement and periodic
report, from the investor relations section of the Company's website at
http://www.costco.com. The Director acknowledges that copies of the Plan, Plan
prospectus, Plan information and shareholder information are also available upon
written or telephonic request to the Financial Planning Department. If the
Director has received this or any other document related to the Plan translated
into a language other than English and if the translated version is different
than the English version, the English version will control.



2

--------------------------------------------------------------------------------



7.
Miscellaneous



(a) The Company shall not be required to treat as the owner of Stock Units, and
associated benefits hereunder, any transferee to whom such Stock Units or
benefits shall have been so transferred in violation of this Agreement.
(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at the address
then on file with the Company.
(d) The Plan is incorporated herein by reference. The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Director with respect to the subject matter
hereof, and may not be modified adversely to the Director’s interest except by
means of a writing signed by the Company and the Director. This Agreement is
governed by the laws of the State of Washington. In the event of any conflict
between the terms and provisions of the Plan and this Agreement, the Plan terms
and provisions shall govern (subject to section 10(e)). Capitalized terms used
but not defined in this Agreement have the meanings assigned to them in the
Plan. Certain other important terms governing this contract are contained in the
Plan. If issues of interpretation arise under this Agreement, the judgment of
the Administrator shall be final.


(e) To the extent the Company determines that this Agreement is subject to
section 409A, but does not conform with the requirements thereof, the Company
may at its sole discretion amend or replace the Agreement to cause the Agreement
to comply with section 409A.


(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.


Consent to Electronic Delivery


Costco Wholesale is offering electronic delivery of documents relating to its
2002 Stock Incentive Plan. Directors are not required to sign this consent to
participate in the Company’s plans, and those who choose not to receive
documents electronically will continue to receive communications from the
Company in paper format.


1.You agree that the Company may deliver all securities disclosure documents by
fax, as an attachment to e-mail, or as a fax, e-mail or physical letter
notifying of the location of the disclosure documents for Director’s securities
on an internet web site or an intranet web site to which Director has access.
The Company may post or attach disclosure documents in any widely available
electronic format, such as in the hyper-text markup language (HTML), Adobe’s
Portable Document Format (PDF), and Microsoft’s Word format (DOC).


2.You acknowledge that you have regular access to internet, e-mail, and a
standard word-processing software program and are familiar with the costs of
subscribing to internet service.


3.You can download the Adobe Acrobat Reader Software for free from Adobe’s
website at www.adobe.com; it may be necessary to install this software before
reading some disclosure documents.


4.You may revoke or modify this consent at any time, this consent will continue
to be effective for all purposes until you notify the Company that you have
revoked or modified the information in the consent by fax, email, or regular
mail notice to the Financial Planning Department, 999 Lake Drive, Issaquah, WA
98027.


5.If you elect to consent you must set forth current contact information in the
space provided on the Award document. If any of this contact information
changes, you will notify the Company immediately at the contact information
above.

3

--------------------------------------------------------------------------------





6.The provision of contact information on the Award document and your signature
on the Award document together constitute consent to electronic delivery as
described above.


RETAIN THIS AGREEMENT FOR YOUR RECORDS
OCT 2013 REV



4